DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  The claim contains typographical errors.  In line 5, the claim should apparently read “a pump of a solvent disperser”.  In line 7, the word “solutions” should apparently read “solution”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the solvent" in line 4.  There is insufficient antecedent basis for this limitation in the claim because the claim does not introduce a solvent.  For purposes of examination, the limitation will be interpreted as “first solution or second solution”.
Claims 4-5 are indefinite as they depend from an indefinite base and fail to cure the deficiencies of said claim.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Moussa et al. (US 2009/0283109), and further in view of Fumagalli (EP 0691099).
Regarding Claim 1:  Moussa teaches a method, performed by a system for washing off residual resin from objects that are 3D-printed through a vat polymerization process, comprising:
pumping a first solution of a plurality of solvent solutions from a solvent receptacle to a wash reservoir of the system, wherein the wash reservoir is adapted to enclose a 3D-printed object, by activating a pump of a solvent disperser adapted to facilitate a flow of the plurality of solvent solutions between the wash reservoir and the solvent receptacle [0043, 0044, 0055];
dispersing the first solution onto the 3D-printed object by activating an agitator of the solvent disperser adapted to disperse the plurality of solvent solutions onto the 3d-printed object (Fig. 2, element 62; [0043]);
pumping the first solution from the wash reservoir to the solvent receptacle in order to substantially remove the first solution from the wash reservoir [0055];
pumping a second solution of the plurality of solvent solutions from the solvent receptacle to the wash reservoir [0055]; and
dispersing the second solution onto the 3d-printed object [0055].
Moussa does not expressly disclose a single solvent receptacle to house the plurality of solvent solutions.  However, Moussa teaches that a second solution is introduced to the wash reservoir after the first solution has been evacuated from the wash reservoir in order to continue cleaning the object with the second solution [0055].  The use of a single solvent receptacle to house a plurality of solvents required for treating an object is well known.  For example, Fumagalli teaches a washing system comprising a container (Fig. 1, element 16) which houses a plurality of cleaning solutions in adjacent tanks (elements 19, 20, 21) to be used during a cleaning cycle.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Moussa by providing the solutions from a single solvent receptacle having multiple adjacent tanks to house the plurality of cleaning solutions to be used in the cleaning process, as suggested by Fumagalli.
Regarding Claim 5:  Moussa and Fumagalli teach the elements of Claim 3, as discussed above.  Since the wash reservoir is empty at the beginning of the cleaning cycle, and then filled with cleaning liquid, it is reasonably expected that a solvent solution level inside the wash reservoir is lower than a portion of a propeller of the agitator during a jetting cycle that is at least for a time at the beginning of the process, for example. 
Regarding Claim 6:  Moussa and Fumagalli teach the elements of Claim 1 as discussed above.  Moussa does not expressly disclose monitoring a resin concentration inside the solvent receptacle.  However, Moussa teaches a cleaning fluid property detector to detect the quality of the cleaning fluid [0052]. Moussa teaches that the part being cleaned comprises a resin [0033].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moussa by monitoring a resin concentration inside the solvent receptacle in order to ensure the cleaning fluid is suitable and effective for subsequent cleaning processes.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Moussa et al. (US 2009/0283109) and Fumagalli (EP 0691099), as applied to Claim 1, and further in view of Spitzer (GB 2151464).
Regarding Claim 2:  Moussa and Fumagalli teach the elements of Claim 1, as disclosed above.  Moussa further teaches pumping the second solution from the wash reservoir to the solvent receptacle [0055].  
Moussa teaches that the objects may be dried by a drying device [0045], but does not expressly disclose activating the agitator to create an airflow and dry the object.  However, Spitzer teaches a method of washing wherein an agitator used to disperse cleaning fluid on objects to be cleaned is further activated to create an airflow and dry the objects after cleaning (see abstract).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Moussa in view of Fumagalli by activating the agitator to create an airflow to dry the objects as suggested by Spitzer. 

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Moussa et al. (US 2009/0283109) and Fumagalli (EP 0691099), as applied to Claim 1, and further in view of Swanson et al. (US 2013/0075957).
Regarding Claims 3 and 4:  Moussa and Fumagalli teach the elements of Claim 1, as discussed above. Moussa does not expressly disclose fully submerging the 3D-printed objector the agitator in the first or second solutions during a rinsing cycle.  Swanson teaches a similar washing method wherein a 3D-printed object is submerged in a solution for removing material from the object.  Swanson teaches a wash reservoir containing the object and an agitator is filled with the solution such that the object and the propeller of the agitator are submerged (Fig. 4B).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Moussa and Fumagalli by filling the wash reservoir to fully submerge the object and propeller in the solution in order to effectively remove the unwanted build material, as suggested by Swanson.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McMahon et al. (US 2018/0215096) teaches a method for cleaning 3D-printed objects.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA CAMPBELL whose telephone number is (571)270-7382. The examiner can normally be reached Monday-Friday 9 AM- 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATASHA N CAMPBELL/             Primary Examiner, Art Unit 1714